Dismissed and Memorandum Opinion filed January 9, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00892-CV

                        CASEY BEAVERS, Appellant
                                       V.

    HOUSTON FIREFIGHTERS’ RELIEF AND RETIREMENT FUND,
                         Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-67882


              MEMORANDUM                        OPINION

      According to information provided to this court, this appeal is from a
judgment signed September 9, 2013. The clerk’s record was due November 8,
2013, but it has not been filed. The clerk responsible for preparing the record in
this appeal informed the court appellant did not make arrangements to pay for the
record.
      In addition, our records show that appellant has neither established indigence
nor paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). Appellant did not
respond to this court’s notice that the filing fee was past due and the appeal was
subject to dismissal unless appellant paid the filing fee by November 4, 2013.

      On December 12, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or otherwise
responded to this court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                          2